Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 8, 2018

                                     No. 04-18-00205-CV

                                       Trece MEUTH,
                                          Appellant

                                               v.

                                     CITY OF SEGUIN,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0546-CV-A
                           Honorable William Old, Judge Presiding


                                        ORDER
       After we granted Appellee’s first motion for an extension of time to file the brief, the
brief was due on November 7, 2018. See TEX. R. APP. P. 38.6(b), (d). Before the due date,
Appellee filed an unopposed second motion for extension of time to file the brief until December
7, 2018.
       Appellee’s motion is GRANTED. Appellee’s brief is due on December 7, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court